This is a bill in equity to establish the indebtedness of the defendants H. Henry Young, Gilbert Young and John D. Sullivan to the plaintiff and to reach and apply the interest of those defendants in certain personal property. The evidence is not reported but the judge filed a memorandum of findings and order for decree which he adopted as a report of material facts. Upon an order from this court the judge filed an amendment to his report of material facts. He caused a final decree to be entered adjudging the amount due the plaintiff from the defendants above mentioned. This suit comes here upon an appeal from that decree. There was no error. In his findings of material facts originally and as amended the judge found that at the time of trial there was due to the plaintiff on a note originally in the sum of $7,279 dated July 16, 1955, the sum of $2,494 and on a note originally in the sum of $4,000 dated July 16,1955, the sum of $3,832.13. He also found no fraud, misrepresentation or deceit. He further found that the evidence was insufficient to warrant the relief prayed for against Gertrude F. Young, the Associated Finance of Boston Inc., and the Brighton Auto Sales, Inc., the other defendants, and ordered the bill dismissed as to them. No evidence having been reported, the findings of the judge must be accepted as final. The final decree was substantially in conformity with the scope of the bill. A. Doykos & T. Pappas, Inc. v. Leventhal, 290 Mass. 375, 376. No question of mathematical errors in the amounts adjudged to be due the plaintiff in the decree has been raised so we do not consider such a question. The appeal is a frivolous one and the decree is affirmed with double costs to the plaintiff.